Per Curiam. For the reasons set out in Salam v. State, 300 Ark. 630, 781 S.W.2d 30 (1989), we remanded this case so the trial court could conduct an evidentiary hearing concerning whether the petitioner had waived his right to appeal his November 19,1981 conviction for attempted rape. The trial court has conducted its hearing and from the testimony elicited at that hearing, it found the petitioner had requested his counsel to appeal the November 19,1981 conviction, but for no good cause, the appeal was not perfected. The trial court further concluded that the petitioner never waived his right to appeal.  In view of the trial court’s findings and conclusions and the decisions entered by the United States Eighth Circuit Court and the United States Federal District Court of the Eastern District of Arkansas noted in our earlier per curiam, we grant the petitioner’s and state’s joint motion for a belated appeal. Having previously appointed Mr. David Hodges as petitioner’s counsel in this proceeding, we continue that appointment so he may represent petitioner in his appeal.